Order filed, December 27, 2012.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00954-CV
                                ____________

                         DONALD R. CAIN, Appellant

                                        V.

 PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee


                 On Appeal from the Co Civil Ct at Law No 1
                           Harris County, Texas
                      Trial Court Cause No. 1014844


                                     ORDER

      The reporter’s record in this case was due November 19, 2012. See Tex. R.
App. P. 35.1. On November 28, 2012, this court granted the court reporters
request for extension of time to file the record until December 19, 2012. To date,
the record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the first request, the court GRANTS your
second request and issues the following order.
      We order Lettie Witter, the official court reporter, to file the record in this
appeal on or before January 18, 2013. No further extension will be entertained
absent exceptional circumstances.            The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Lettie Witter does not timely file the record as ordered, the Court
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM